Citation Nr: 1525005	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits due to service-connected death.

2. Entitlement to accrued benefits.

3. Entitlement to non-service connected death pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1960 until April 1961, and died in January 2009; the appellant is his surviving spouse.  Numerous contentions had been made by the Veteran prior to his death, and have continued to be made by the appellant, regarding the correct dates of the Veteran's active service.  The particulars of these contentions are discussed in greater detail in the body of this decision.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2010 decisions issued by the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in Milwaukee, Wisconsin.

The issue of entitlement to DIC benefits due to service-connected death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service from May 1960 until April 1961, and did not serve in the Republic of Vietnam.

2.  A claim for VA benefits was not pending at the time of the Veteran's death in January 2009.

CONCLUSIONS OF LAW

1.  The appellant is not eligible for VA death pension benefits, as the Veteran did not have qualifying wartime service.  38 U.S.C.A. §§ 1541, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.2 (2014).

2.  The criteria for accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Death Pension

The appellant seeks entitlement to VA benefits known as "death pension" relating to the death of the Veteran in 2009.  Basic entitlement to death pension benefits exists if (i) a veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on wartime service; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2014); 38 C.F.R. § 3.3 (2014).

Thus, eligibility for VA pension benefits requires a threshold showing that a veteran served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).  The term "period of war" is defined by statute to include the Korean Conflict from June 27, 1950 to January 31, 1955, and the Vietnam Era from February 28, 1961 to May 7, 1975 for Veterans serving in the Republic of Vietnam, and from August 5, 1964 to May 7, 1975, for all other cases.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

The Veteran's service records, including his DD Form-214 reflected that he entered service in May 1960 and separated in April 1961, but also reflected just over six years of total service.  Prior to his death, the Veteran endorsed multiple service separation dates, including April 1964, April 1966, in addition to contending that he had served in the Republic of Vietnam.  In making these arguments, both the Vetera and the appellant pointed to the fact that the DD Form-214 showed six years of active service.  The DD Form-214, however, was incorrect, and by operation of a July 1982 DD Form-215, his record was amended to show that he had just ten months, and 16 days of active service.  Nonetheless, given the Veteran's ongoing contentions that these dates are incorrect, the record is replete with numerous efforts over the course of nearly 50 years to confirm his reported dates and circumstances of service.

After multiple attempts, diligent research has repeatedly verified that the Veteran entered active service in May 1960 after the Korean Conflict ended, and separated from active service in April 1961 prior to the Vietnam Era, with no "foreign or sea service" listed on his DD Form-214.  An April 1967 report from the US Army Administration Center, in St. Louis, Missouri confirmed that the Veteran did have two other periods of service, but that both enlistment periods - between August 1959 and September 1959, and from January 1960 to March 1960 - had been rendered void as the Veteran had entered service while under the age of 17.

The Board notes that the Veteran's original claim for compensation was received in August 1963, and carried the same C-number which has consistently been used in identifying his clams to VA.  On that document, he reported three separate periods of service, none of which are consistent with his known dates of service.  While there are some inconsistencies with the Veteran's Service Number, the Board attributes this to the Veteran's voided enlistments, rather than evidence of missing service records.  Accordingly, even with a truly sympathetic consideration of the record, the Board nonetheless finds that the Veteran's only active service was from May 1960 until April 1961, did not include active military, naval, or air service during a "period of war," and thus the threshold for death pension eligibility is not met.

The Board notes that an exception may be granted if a late Veteran was discharged or released because of an early out or hardship under the authority of 10 U.S.C.A. §§ 1171 or 1173; was discharged or released for a service-connected disability directly due to service; or, had a compensable service-connected disability.  38 U.S.C.A. § 5303A; 38 C.F.R. § 3.12a.  Here, however, none of the foregoing exceptions are met.

The appellant's representative has correctly pointed out that there has been some historical confusion as it relates to the Veteran's Social Security Number (specifically, that the Veteran was issued two separate Social Security Numbers in the past), and suggesting that this confusion may be the source of discrepancies between the Veteran's purported dates of service, and those dates found by VA.  The Board has carefully considered this argument, but finds that it is not a sufficient reason to send this matter back to the RO for additional development.  Specifically, VA has been aware of this discrepancy since 2004 when the Veteran forwarded VA a letter from the US Social Security Administration (SSA).  However, even with this information in-hand, VA has been unable to verify any war-time service or service in the Republic of Vietnam.  The Board again notes that throughout the history of the Veteran's claims, the same C-number has been used and correlated in association with the Service Number assigned during his only period of active duty.  Thus, even if a discrepancy in his Social Security Number existed, it would not have affect the Board's current findings regarding the Veteran's lack of war-time active duty service.

The Board is bound by the law in this matter, and the pertinent statutes and regulations are clear that entitlement to the pension benefits sought requires, at a minimum, that the Veteran have served on active duty at some point during a period of war.  The Veteran's entire period of active service did not include any service during a period of war, and consequently, the appellant is ineligible for nonservice-connected death pension benefits.  Where, as here, the qualifications for death pension benefits are not met, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Accrued Benefits

The appellant is seeking to recover monetary benefits to which the Veteran was entitled at the time of his death - i.e., accrued benefits.  Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014). 

One of the central criteria which must be met in order for a claimant to prevail on an accrued benefits claim, is evidence in the record showing that the Veteran had a claim pending at the time of death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2014); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

In this case, record shows that the Veteran had no claims for benefits pending prior to, or at the time of his death in January 2009, nor did he otherwise have any benefits due, but unpaid.  Accordingly, the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis, 6 Vet. App. 426. 

The Board has carefully reviewed the entire record in this case.  However, this is a case in which the law is dispositive, entitlement to accrued benefits is not warranted, and entitlement to accrued benefits must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the appellant in May and December 2009, prior to the initial adjudications of the claims on appeal.

Notice sent to the appellant included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  The appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

Generally, VA has a duty to acquire records of other federal government agencies which have been identified and may be relevant to a claim.  Here, as discussed in the remand section below, the evidence indicates that the Veteran applied for SSA benefits during his lifetime, and no effort has been made by VA to obtain these records.  Nonetheless, records of SSA benefits claims are not relevant to the immediate appeals for death pension or accrued benefits, which turn on the dates of the Veteran's service, and his history of benefits claims before VA.  Thus, postponing the final adjudication of these claims in order to associate SSA records with the claims file would serve only to delay the adjudication of these appeals with no benefit to the appellant.

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  While there has been no VA examination of the Veteran's medical and other records, the Board notes that both of the appeals being denied in this decision are denied on legal grounds that are unrelated to any medical determination, and thus an examination is not warranted.

Based on the foregoing, VA has fully met its duties to notify and assist the appellant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to death pension is denied.

Entitlement to accrued benefits is denied.



REMAND

Cause of Death

At the time of his death, the evidence shows that the Veteran was receiving disability benefits from the SSA.  See February 2005 Veteran's statement.  The record reveals that no effort was made to acquire such records and associate them with the claims file.  Regrettable, the omission of potentially relevant records, particularly those in the possession of another federal government agency, necessitates that the claim on appeal must be returned for additional development.  Thus, an effort must be made to locate and associated any relevant SSA records which pertained to the Veteran prior to his death.


Accordingly, this matter is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits prior to his death, as well as the medical records relied upon concerning that claim.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be notified and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


